Case:20-30133-SDB Doc#:70-1 Filed:04/21/21 Entered:04/21/21 13:20:24                           Page:1 of 1




                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF GEORGIA
                                     DUBLIN DIVISION

 IN RE:                                              :            CHAPTER 13
                         Becky G. Hines              :            CASE NO. 20-30133-SDB
                               Debtor(s)             :
                                                     :
                         Crescent Mortgage           :
                         Company                     :
                          Respondent                 :

    ORDER ON MOTION FOR DETERMINATION OF MORTGAGE FEES, EXPENSES, OR
                               CHARGES

         The Debtor’s Motion for Determination of Mortgage Fees, Expenses or Charges having been
 considered after notice and hearing. Based upon the evidence presented, this Court finds that there exists
 no post-petition fees, expenses or charges owing to the Respondent. It is hereby:

         ORDERED that the motion is granted and that Respondent is barred from pursuing Debtor for
 the claimed post petition fees, expenses and charges.

                                        [END OF DOCUMENT]

 Prepared by:
 /s/ Luman C. Earle
 LUMAN C. EARLE
 Attorney for Debtor
 Bar No. 237150
 1101-E Hillcrest Parkway
 Dublin, GA 31021
 (478) 275-1518
 l_law@gmail.com
